DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 2 June 2021 has been entered and considered. Claims 1-2, 4-5, 12-13, 17, 19, 23-24, and 27 have been amended. Claim 10 has been canceled. By way of Examiner’s Amendment below, claims 17-23 are further amended. Claims 1-9 and 11-27, all the claims pending in the application, are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Erik Ericksen (Reg. No. 48,954), on 16 September 2021.
The application has been amended as follows: 



receiving, from a client, a reduced image dataset at a data center that has computing resources to perform a reconstruction technique to generate reconstruction image data for a three-dimensional object, wherein the reduced image dataset is generated from a projection image dataset obtained from at least one imaging data detector configured to receive x-ray radiation from at least one radiation source, and the reduced image dataset has a lower quantity of data as compared to a resolution of the projection image dataset; 
initiating, using the reconstruction technique, a first scale image reconstruction of the three-dimensional object using the reduced image dataset; 
causing the first scale image reconstruction of the three-dimensional object to be displayed to a display device; 
receiving, from the client, an image remainder dataset that indicates an image resolution difference between the projection image dataset and the reduced image dataset; 
initiating a second scale image reconstruction of the three-dimensional object using the image remainder dataset to refine image reconstruction of the three-dimensional object; 
causing the second scale image reconstruction of the three-dimensional object to be displayed to the display device, wherein the second scale image reconstruction provides a higher- resolution view of the three-dimensional object as compared to resolution of the first scale image reconstruction; 
initiating a multi-scale image reconstruction of the three-dimensional object using the first scale image reconstruction and the second scale image reconstruction to further refine the image reconstruction of the three-dimensional object; and 
the display device, wherein the multi-scale image reconstruction provides a higher- resolution view of the three-dimensional object as compared to resolution views of the first scale image reconstruction and the second scale image reconstruction.  

18. (Currently Amended) The method in claim 17 

19. (Currently Amended) The method in claim 17 
sending the first scale image reconstruction of the three-dimensional object to the client for display to a the display device directly after generating the first scale image reconstruction; and 
sending the second scale image reconstruction of the three-dimensional object to the client for display to the display device directly after generating the second scale image reconstruction.  

20. (Currently Amended) The method in claim 17 

 claim 17 

22. (Currently Amended) The method of claim 17 


at least one memory device including instructions that, when executed by at least one processor, cause the imaging system to: 
receive a projection image dataset generated by at least one imaging data detector in response to detecting imaging data to allow for generating reconstruction image data of a three- dimensional object using a reconstruction technique; 
perform [[a]] the reconstruction technique to generate the reconstruction image data of the three-dimensional object, including at least: 
generating a first scale image reconstruction of the three-dimensional object from a reduced image dataset that has a lower quantity of data as compared to a quantity of data of the of the projection image dataset;
causing the first scale image reconstruction to be displayed to a display device; 
generating a second scale image reconstruction of the three-dimensional object using an image remainder dataset that indicates an image difference between the of the projection image dataset and the reduced image dataset to increase a resolution of the reconstruction image data as compared to a resolution of the first scale image reconstruction; and 
causing the second scale image reconstruction to be displayed to the display device. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 17, and 23 recites, in some variation, at least the following: receiving a projection image dataset generated by at least one imaging data detector in response to detecting imaging data to allow for generating reconstruction image data of a three- dimensional object using a reconstruction technique; perform the reconstruction technique to generate the reconstruction image data of the three-dimensional object, including at least: generating a first scale image reconstruction of the three-dimensional object from a reduced image dataset that has a lower quantity of data as compared to a quantity of data of the of the projection image dataset; causing the first scale image reconstruction to be displayed to a display device; generating a second scale image reconstruction of the three-dimensional object using an image remainder dataset that indicates an image difference between the of the projection image dataset and the reduced image dataset to increase a resolution of the reconstruction image data as compared to a resolution of the first scale image reconstruction; and causing the second scale image reconstruction to be displayed to the display device. The cited art of record does not teach or suggest such a combination of features. 
Applicants’ arguments on pages 9-11 of the Amendment with respect to Claus and Zamyatin are found persuasive. 
Each of Noda (U.S. Patent Application Publication No. 2013/0322779), Bertens (U.S. Patent Application Publication No. 2010/0220911), and Vuylsteke (U.S. Patent No. 5,644,662) contemplate a multi-resolution or multi-scale reconstruction of medical images, but suffer the same deficiencies as Claus and Zamyatin. That is, each of these references disclose decomposition or downscaling within the iterative reconstruction algorithm, and thus fail to 
Since the cited art of record does not teach or suggest each and every feature of independent claims 1, 17, and 23, these claims are allowed. Claims 2-9 and 11-16 are allowed by virtue of their dependency on claim 1. Claims 18-22 are allowed by virtue of their dependency on claim 17. Claims 24-27 are allowed by virtue of their dependency on claim 23. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663